 

EXHIBIT 10.1

SEVERANCE AGREEMENT

 

 

In consideration of the covenants undertaken and releases contained in this
SEVERANCE AGREEMENT (hereinafter referred to as “Agreement”), Katayone Adeli
(“Employee”) on the one hand, and Vince, LLC (the “Company”) on the other hand
(collectively the “Parties”), agree as follows:

 

Employee and the Company agree that the following facts are true:

 

 

1)

Employee and the Company entered into an employment agreement, dated December
18, 2015 (the “Employment Agreement”);

 

 

2)

Employee was granted stock options pursuant to stock option grant agreements
with the Company, dated January 25, 2016 and May 16, 2016 (collectively, the
“Stock Option Agreement”), pursuant to the 2013 Omnibus Incentive Plan of the
Company;

 

 

3)

Employee’s employment with the Company was terminated effective May 8, 2017;

 

 

4)

Neither Employee nor the Company has any intent to pursue any claims against the
other. In exchange for the severance compensation under this Agreement and the
other undertakings provided herein, Employee and the Company desire to settle
fully and finally all actual and/or potential claims between them concerning the
above-referenced employment relationship including, but in no way limited to,
any claims that might arise out of Employee’s employment and/or the termination
thereof; and

 

 

5)

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to them in the Employment Agreement.

 

NOW THEREFORE, in consideration of the promises herein contained and in
compromise of the Parties’ positions relating to the Employment Agreement, it is
agreed as follows:

 

1.Facts Incorporated to Agreement.  The above-mentioned facts are hereby
incorporated into, and made a part of, this Agreement.

 

2.Denial of Liability.  This Agreement shall not in any way be construed as an
admission by the Company or Employee of any breaches of contract, statutory
violations, wrongful acts or acts of discrimination or of any fact asserted
(other than the facts asserted herein) whatsoever against Employee or the
Company or any other person.

 

3.Employment Agreement.   Except as modified by this Agreement, Sections 5(d), 7

1

--------------------------------------------------------------------------------

 

through 13, 15 and 17 through 21of the Employment Agreement shall continue in
effect.1

 

4.Termination of Employment; Severance Payment.  Employee’s employment with the
Company was terminated by the Company without cause effective as of May 8, 2017
(the “Termination Date”).  All salary, compensation, and perquisites of
employment ceased as of the Termination Date. Except as provided in Section
15(a) of this Agreement, Employee shall solely be entitled to the severance
benefits set forth in this Section 4 in lieu of those provided in Section 7(c)
of the Employment Agreement or otherwise. The Company shall provide Employee
with the following payments and benefits (collectively, the “Severance
Payments”):

 

(a)the Accrued Benefits, to the extent not already paid.  Each of the Company
and Employee represents and warrants that it/she is unaware of any further
amounts due to Employee under this section 4(a);

 

(b)Subject to the execution and delivery by Employee of Employee General Release
(as hereinafter defined) and the passage of seven calendar days thereafter
without revocation by Employee of Employee General Release, One Million Two
Hundred Thousand Dollars ($1,200,000), payable by wire transfer to an account
designated by Employee, as follows:

 

(i)Two Hundred Thousand Dollars ($200,000) gross, which amount is subject to all
applicable withholdings, payable on October 31, 2017;

 

(ii)One Million Dollars ($1,000,000) gross, which amount is subject to all
applicable withholdings, payable as follows:

 

(w) $350,000 on March 1, 2018

(x)$250,000 on June 1, 2018

(y) $250,000 on September 1, 2018

(z) $150,000 on December 1, 2018.

 

(c)The Parties agree that, notwithstanding the last sentence of Section 8 of the
Employment Agreement, the Severance Payments shall not be subject to set-off,
counterclaim or recoupment by the Company for any amounts owed to it by
Employee.

 

 

(d)The Company acknowledges that Employee has made a timely election of
continued health benefit coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).   The Company will continue to pay the employer
portion of the associated monthly premium during the period commencing on the
Termination Date and terminating on the earlier of (i) May 31, 2018, or (ii)
such date that Employee elects to receive and becomes eligible for medical
benefits with another employer (the “COBRA Contribution Period”). Employee will
be responsible to pay the associated employee portion of the monthly premium
directly to DISCOVERY BENEFITS as directed by the Company in order to be covered
by COBRA.

 

1 

From Section 12 of General Release.

2

--------------------------------------------------------------------------------

 

Attached as Exhibit A is a summary of the health care continuation obligation
for the Company and Employee.  Effective the first day of the month following
the last date of the Company COBRA subsidy, Employee will be responsible to pay
100% of the COBRA premium to continue healthcare insurance for the remainder of
the applicable COBRA period.  Notwithstanding the foregoing, in the event a
COBRA premium benefit violates the nondiscrimination rules under the Patient
Protection and Affordable Care Act (as amended by the Health Care and Education
Reconciliation Act of 2010 and as amended from time to time) (the “Affordable
Care Act”), the Company will cease to provide such COBRA premium benefit.

 

(e)The Company agrees that no payment to Employee will be deferred beyond its
due date by reason of Section 409A.

 

5.Receipt of Compensation Due.  Employee acknowledges that prior to signing this
Agreement, Employee received payment for any outstanding wages or accrued,
unused vacation due and owing to Employee through the Termination Date (the
payment of which was not made contingent on the execution of this Agreement) and
Employee’s Annual Bonus in respect of the fiscal year commencing on or about
February 1, 2016.

6.Equity Grants.  Employee has been granted stock options to receive 176,599
shares of the Company’s common stock, which have become fully vested and
exercisable as of the Termination Date and remain exercisable for 180 days
thereafter, as provided for in the Stock Option Agreement.

7.General Releases.

(a)Employee General Release.  Concurrently with the execution and delivery
hereof, Employee has executed and delivered a general release (the “Employee
General Release”) in the form attached hereto as Exhibit B.

(b)Company General Release.  In consideration for Employee’s obligations under
this Agreement and the execution by Employee of the Employee General Release,
except as provided in Section 7(g) hereof, the Company, on its own behalf and on
behalf of its affiliates (including Vince Holding Corp.) and its
representatives, successors and assigns (collectively the “Company Releasors”)
does hereby, irrevocably and unconditionally  release, acquit and forever
discharge Employee for herself, her heirs, administrators, representatives,
executors, successors and assigns (collectively, the “Company Releasees”), and
each of them, from any and all  claims, suits, controversies, actions, causes of
action, cross-claims, counterclaims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date that this Company General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against any of the Company Releasees which any of the
Company Releasors may have, by reason of any matter, cause, or thing whatsoever,
from the beginning of its initial dealings with the Company Releasees to the
date of this Agreement, and particularly, but without limitation of the
foregoing general terms, any claims arising from or relating in any way to the
employment relationship of Employee with the Company, the terms and conditions
of that employment relationship, and the termination of that employment
relationship (the “Company Claims”). The release given in this Section 7(b)
shall be referred to

3

--------------------------------------------------------------------------------

 

as the “Company General Release” and, together with the Employee General
Release, the “General Releases.”

(c)The Company Releasees are intended to be third-party beneficiaries of the
Company General Release, and the Company General Release may be enforced by each
of them in accordance with the terms thereof in respect of the rights granted to
such Company Releasees thereunder.

(d)The Company Claims include all such claims, whether known or unknown by the
Company Releasors. Therefore, the Company Releasors waive the effect of
California Civil Code Section 1542 and any other analogous provision of
applicable law of any jurisdiction.  Section 1542 states:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

(e)The Company represents that neither the Company nor any Company Releasor has
made an assignment or transfer of any Company Claim released by Section 7(b).

(f)The Company hereby waives all rights to sue or obtain equitable, remedial or
punitive relief from any or all Company Releasees of any kind whatsoever in
respect of any Company Claim released by Section 7(b). The Company agrees that
if it violates this Section 7(f) by suing any Company Releasee, it will pay all
costs and expenses of defending against the suit incurred by the Company
Releasees, including reasonable attorneys’ fees.

(g)Notwithstanding anything in the Company General Release to the contrary, the
Company General Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach after the date hereof by Employee or
any Company Releasee of this Agreement, the Employment Agreement, the Stock
Option Agreement, the Employee General Release, or any other claim which may
arise after the date of this Agreement.

8.Restrictions.  Except as otherwise provided in this Agreement, each of the
Company and Employee hereby agrees and reaffirms the covenants and agreements
set forth in the Stock Option Agreement and the Employment Agreement which by
their terms survive Employee’s termination of employment, including the
confidentiality and non-interference covenants contained in the Employment
Agreement.

9.Neutral Job Reference.  The Company agrees to provide Employee with a neutral
job reference for all written and telephone requests to include only the
following: job title and dates of employment.

10.Return of Company Property.  Employee reaffirms her obligations to return
Company property as required in Section 9(f) of the Employment Agreement.

4

--------------------------------------------------------------------------------

 

11.Confidential Information.  Employee reaffirms her obligations of
confidentiality set forth in Section 9(a) of the Employment Agreement.  Unless
required to be disclosed under applicable law, rule or regulation, the terms and
conditions of this Agreement shall remain strictly confidential, and Employee
and the Company agree not to disclose the terms and conditions hereof to any
person or entity, other than immediate family members of Employee, legal
advisors or personal tax or financial advisors.  The Company represents that it
is not required to disclose, and agrees not to disclose, the terms and
conditions of this Agreement under applicable disclosure requirements of the
Securities Exchange Act of 1934, as amended, or the rules and regulations
promulgated thereunder.  

 

12.Mutual Non-Disparagement Clause.  

(a)Employee reaffirms her undertakings in Section 9(c) of the Employment
Agreement (“Nondisparagement”).

(b)The Company agrees that it has used, and will in the future use, reasonable
efforts to cause members of its management and board of directors not to make
any negative or derogatory remarks or statements concerning Employee, whether
orally or in writing, or otherwise engage in any act that is intended or may be
reasonably be expected to harm the reputation, business, prospects or other
interests of Employee, unless as required by law or an order of a court or
governmental agency with jurisdiction.

13.Employee’s Cooperation Obligations.  Employee reaffirms her obligation of
cooperation set forth in Section 10 of the Employment Agreement.

14.Integration Clause.  This Agreement, the General Releases, the Stock Option
Agreement and the Employment Agreement (except for provisions thereof superseded
or modified by this Agreement) constitute the complete and entire agreement
between the Parties pertaining to the subject matter hereof, and the final,
complete and exclusive expression of the terms and conditions of their
agreement.  Any and all prior agreements, representations, negotiations, and
understandings between the Parties, oral or written, express or implied, are
hereby superseded and merged herein.

15.Remedies; Attorneys’ Fees.  

(a)In the event that the Company defaults in the performance of any obligation
hereunder, if the Company does not cure the default within ten (10) days of
written notice from Employee to the Company, upon further notice to the Company
by Employee, Employee at her election, as specified in such further notice,
effective on the date of such notice (the “Reinstatement Date”), may cause the
Employment Agreement to be reinstated under the following conditions:

 

(i) All rights, remedies and obligations of the Parties under the Employment
Agreement shall be fully reinstated, including (for avoidance of doubt) the
obligations of the Company under Section 7(c) of the Employment Agreement (which
shall not be deemed to have been released by the Employee General Release);

 

(ii)Except for this Section 15(a), this Agreement shall be null and void, ab

5

--------------------------------------------------------------------------------

 

initio, and deemed not to have been executed and delivered and of no further
force or effect;

 

(iii)Employee’s execution and delivery of the Employee General Release in
connection with this Agreement shall remain in effect and shall satisfy the
condition set forth in Section 8 of the Employment Agreement (so long as it has
not been revoked within the applicable revocation period); and

 

(iv)All payments to Employee under this Agreement shall be credited to the
payments owing to Employee under the Employment Agreement, provided, however:

 

(A) If the amount paid by the Company under this Agreement exceeds that which
would otherwise be due to Employee under the Employment Agreement (taking into
account any set-off rightfully taken by the Company), any such excess paid to
Employee, upon notice to Employee by the Company, shall be paid back to the
Company within thirty (30) days of such notice; and

 

(B)If the amount due to Employee under the Employment Agreement (taking into
account any set-off rightfully taken by the Company) exceeds the amount paid to
Employee under this Agreement, any such excess, upon notice to the Company by
Employee, shall be paid by the Company to Employee within thirty (30) days of
such notice.  

 

(C)If the Company asserts any right of set-off in connection with any payment
under subparagraph (A) or (B) above, it shall provide Employee notice thereof,
setting forth in reasonable detail the basis therefor.

 

(b)In addition to any other remedies the Company may have under this Agreement
or the Employment Agreement, in the event Employee defaults in the performance
of any obligation set forth in Section 9 or 10 of the Employment Agreement, if
Employee does not cure the default within ten (10) days of written notice from
the Company to Employee, upon further notice to Employee, the Company will have
no further obligation to pay any amount to Employee under this Agreement or the
Employment Agreement, and any monies paid by the Company to Employee hereunder
will be returnable from Employee to the Company as a result of the breach.

(c) Notwithstanding any provision of the Employment Agreement, the General
Releases or the Stock Option Agreement to the contrary, in any action or other
proceeding to enforce rights hereunder, the prevailing party shall receive an
award of costs and expenses related to such proceeding, including attorneys’
fees.

(d)All amounts payable by the Company that are more than ten (10) days past due
shall bear interest at an annual rate of 8%, from the date payment was due.




6

--------------------------------------------------------------------------------

 

16.Other Provisions. Sections 12, 14 through 17 (other than the last sentence of
Section 17, which shall be superseded by Section 15(c) of this Agreement), the
first sentence of 18,  Section 19 and Section 21 of the Employment Agreement
shall be incorporated herein and be a part hereof, mutatis mutandis.

17.Notice.  For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit if delivered by
guaranteed overnight service, or (d) on the fourth business day following the
date delivered or mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows (or to any other such
addresses as either party may furnish to the other in writing hereafter to
effect notice of a change in address):

If to Employee:

At Employee’s home address (email and, if any, facsimile) shown in the books and
records of the Company.

With a copy (which shall not constitute notice to Employee) to:

Henry M. Fields
Morrison & Foerster LLP
707 Wilshire Blvd.
Los Angeles, CA 90017
Facsimile: (323) 210-1154
Email: hfields@mofo.com

If to the Company:

Vince, LLC
500 Fifth Avenue, 20th Fl.
New York, NY 10110
Attn: SVP, Human Resources
Facsimile: ___________
Email: mwallace@vince.com

With copies (which shall not constitute notice to the Company) to:

Vince, LLC
500 Fifth Avenue, 20th Fl.
New York, NY 10110
Attn: General Counsel
Facsimile: (646) 224-5733
Email: aokuma@vince.com




7

--------------------------------------------------------------------------------

 

David Jacobs
Epstein Becker & Green, P.C.
1925 Century Park East, Suite 500
Los Angeles, CA 90067
Facsimile: 310-943-2593
Email: djacobs@ebglaw.com

19.Advice of Counsel.  Employee further states that Employee has carefully read
this Agreement; that Employee has had the opportunity to consult an attorney,
and has been advised to do so, to have any questions concerning this Agreement
explained to Employee; that Employee fully understands the Agreement’s final and
binding effect; that the only promises made to Employee to sign this Agreement
are those stated above; and that Employee is signing this Agreement voluntarily.

20.Effective Date of this Agreement.  This Agreement shall be effective as of
the date executed by the Parties, but only upon Employee executing and
delivering the Employee General Release attached hereto as Exhibit B and not
revoking the Employee General Release within the applicable seven-day revocation
period. If Employee does not execute and deliver the Employee General Release,
or if Employee delivers the Employee General Release and revokes the same during
the seven-day revocation period, this Agreement shall be of no force or effect.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date(s) set forth below.

 

 

VINCE, LLC

 

By:

/s/ Brendan Hoffman

 

Name: Brendan Hoffman

 

Title: Chief Executive Officer

 

Date: August 30, 2017

 

 

EMPLOYEE

 

By:

/s/ Katayone Adeli

 

Katayone Adeli

 

Date: August 24, 2017

 




8

--------------------------------------------------------------------------------

 

EXHIBIT A

 

HEALTH CARE CONTINUATION

 

 

 

•

Medical benefits will terminate on May 31st, 2017

 

•

COBRA administrators will reach out to you with documentation needed to elect
COBRA

 

•

COBRA continuation coverage will begin on June 1st, 2017, if Employee timely
elects COBRA:

 

o

The Company will continue to pay the employer portion of the monthly premium for
up to the duration of the COBRA Contribution Period (terminating May 31, 2018)

 

➢

Medical Premier Plan (employee only) – Employer monthly portion: $355.29

 

➢

Dental Premier Plan (employee only) – Employer monthly portion: $9.66

 

o

Employee will be responsible for paying the employee portion of the monthly
premium

 

➢

Medical Premier Plan (employee only) – Employee monthly portion: $111.83

 

➢

Dental Premier Plan (employee only) - Employee monthly portion: $29.61

 

➢

Vision (employee only) - Employee responsible for full monthly premium: $5.55

 

 

9

--------------------------------------------------------------------------------

 

Exhibit B

EMPLOYEE GENERAL RELEASE

I, Katayone Adeli, in consideration of and subject to the performance by VINCE
LLC (together with its parent and subsidiaries, the “Company”), of its
obligations under the Employment Agreement dated as of December 18, 2015 (the
“Employment Agreement”), as the modified by that certain Severance Agreement of
even date herewith (the “Severance Agreement”), and further in consideration of
and subject to the performance by the Company of its obligations under the
Severance Agreement, do hereby release and forever discharge as of the date
hereof the Company and its respective parent, affiliates, subsidiaries and
direct or indirect parent entities and all present, former and future directors,
officers, agents, representatives, employees, successors and assigns of the
Company and/or its respective affiliates, subsidiaries and direct or indirect
parent entities (collectively, the “Released Parties”) to the extent provided
below (this “General Release”). The Released Parties are intended to be
third-party beneficiaries of this General Release, and this General Release may
be enforced by each of them in accordance with the terms hereof in respect of
the rights granted to such Released Parties hereunder. Terms used herein but not
otherwise defined shall have the meanings given to them in the Employment
Agreement.

1.I understand that any payments or benefits paid or granted to me under Section
4 of the Severance Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits provided in Section 4 of the Severance Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2.Except as provided in paragraphs 5 and 6 below and except for the provisions
of the Employment Agreement and the Stock Option Agreement that expressly
survive the termination of my employment with the Company, I knowingly and
voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counterclaims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date that this General Release becomes
effective and enforceable) and whether known or unknown, suspected, or claimed
against the Company or any of the Released Parties which I, my spouse, or any of
my heirs, executors, administrators or assigns, may have, by reason of any
matter, cause, or thing whatsoever, from the beginning of my initial dealings
with the Company to the date of this General Release, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to my employment relationship with the Company, the terms
and conditions of that employment relationship, and the termination of that
employment relationship (including, but not limited to, any allegation, claim or
violation, arising under: Title VII of the Civil Rights Act of 1964, as amended;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967,
as amended (including the Older Workers

1

--------------------------------------------------------------------------------

 

Benefit Protection Act); the Equal Pay Act of 1963, as amended; the Americans
with Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the
Worker Adjustment Retraining and Notification Act; the Executive Retirement
Income Security Act of 1974; any applicable Executive Order Programs; the Fair
Labor Standards Act; or their state or local counterparts; or under any other
federal, state or local civil or human rights law, or under any other local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or  under common law; or arising under any policies, practices
or procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”). I
understand and intend that no reference herein to a specific form of claim,
statute or type of relief is intended to limit the scope of this Release.

 

3.The released Claims described in paragraph 2 hereof include all such claims,
whether known or unknown by me. Therefore, I waive the effect of California
Civil Code Section 1542 and any other analogous provision of applicable law of
any jurisdiction. Section 1542 states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

4.I represent that I have made no assignment or transfer of any Claim covered by
paragraph 2 above.

 

5.I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Employment Agreement shall not serve as the
basis  for  any  claim  or  action  (including,  without limitation,  any  claim
under  the  Age Discrimination in Employment Act of 1967).

 

6.I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving or releasing and am not being required
to waive or release any right that cannot be waived or released under law,
including the right to file an administrative charge or participate in an
administrative investigation or proceeding; provided, however, that I disclaim
and waive any right to share or participate in any monetary award resulting from
the prosecution of such charge or investigation or proceeding, to the extent
permitted by law.  Additionally, I am not waiving or releasing (i) any rights I
have under the Severance Agreement, including my rights to Severance Payments
(as defined in the Severance Agreement) to which I am entitled under the
Severance Agreement, (ii) any claim relating to directors’ and officers’
liability insurance coverage or any right of indemnification under the Company’s
organizational documents, as

2

--------------------------------------------------------------------------------

 

provided under Section 5(d) of the Employment Agreement, or otherwise, or (iii)
my rights as an equity or security holder in the Company or its affiliates,
including any rights under the Stock Option Agreement (as defined in the
Severance Agreement).

 

7.In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Employment Agreement or the Severance Agreement. I further
agree that in the event I should bring a Claim seeking damages against the
Company, or in the event I should seek to recover against the Company in any
Claim brought by a governmental agency on my behalf, this General Release shall
serve as a complete defense to such Claims to the maximum extent permitted by
law. I further agree that, as of the execution of this General Release, I am not
aware of any pending claim of the type described in paragraph 2 above released
by this General Release.

 

8.I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

9.I agree that if I violate this General Release by suing the Company or the
other Released Parties, I will pay all costs and expenses of defending against
the suit incurred by the Released Parties, including reasonable attorneys’ fees.

 

10.I agree that, except to the extent that disclosure is otherwise required by
applicable law, rule or regulation, this General Release and the Severance
Agreement are confidential and agree not to disclose any information regarding
the terms of this General Release or the Severance Agreement, except to my
immediate family and any tax, legal or other counsel that I have consulted
regarding the meaning or effect hereof or as required by law, and I will
instruct each of the foregoing not to disclose the same to anyone.

 

11.Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

 

12.I and the Company hereby acknowledge that Sections 5(d), 7 through 13, 15 and
17 through 21 of the Employment Agreement (as such provisions may be modified by
the Severance Agreement) shall survive my execution of, and not be subject to,
this General Release.

 

13.I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts

3

--------------------------------------------------------------------------------

 

in addition to or different than those which I now know or believe to exist with
respect to the subject matter of the release set forth in paragraph 1 above and
which, if known or suspected at the time of entering into this General Release,
may have materially affected this General Release and my decision to enter into
it.

 

14.Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Severance Agreement after the date hereof, or any other claims that may
arise after the date hereof.

 

15.Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.

I HAVE READ IT CAREFULLY;

 

 

2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING, BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990, AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

 

 

3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

 

4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

 

 

5.

I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED 21-DAY
PERIOD;

 

 

 

6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

4

--------------------------------------------------------------------------------

 

 

 

7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

 

 

8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

 

 

SIGNED: /s/ Katayone AdeliDATED: August 24, 2017

Katayone Adeli

 

 

5